Affirmed as modified by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Lee Hairston, Sr., appeals from the district court’s order dismissing his complaint with prejudice for failure to state a claim under 28 U.S.C. § 1915A (2012). We have reviewed the complaint, as well as Hairston’s informal brief and the district court record, and we conclude that the dismissal was proper. See Hairston v. Holder, No. 1:13-cv-00682-TSE-IDD, 2013 WL 5963003 (E.D.Va. Nov. 7, 2013). *213However, we modify the district court’s order to show that the dismissal was without prejudice to Hairston’s refiling his complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.